               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS

NO SPILL, INC.,               )
                              )
                  Plaintiff,  )
                              )
    vs.                       )             Case No. 18-2681-JAR-KGG
                              )
SCEPTER CANADA, INC., et al., )
                              )
                  Defendants. )
                              )

              MEMORANDUM & ORDER DENYING
         MOTION TO STAY PENDING INTER PARTES REVIEW

      Now before the Court is Defendants’ Motion to Stay Pending Inter Partes

Review of Asserted Patents (Doc. 78). After review of the parties’ submissions,

the Court DENIES Defendants’ request for a stay.

                                BACKGROUND

      Plaintiff has brought claims against Defendants for patent infringement,

breach of contract, and trade dress infringement under the Lanham Act and Kansas

law. The facts and background of this case were recently summarized by the

District Court in its Memorandum & Order (Doc. 71, at 2-10) granting in part and

denying in part the Motion to Dismiss (Doc. 51) filed by Defendant Scepter




                                        1
Manufacturing and joined by Defendant Scepter Canada. That factual summary is

incorporated herein by reference and will not be repeated.

      The present motion filed by Defendants seeks an Order staying these civil

proceedings pending the resolution of Defendants’ petitions requesting inter partes

review of U.S. Patent No. 9,174,075 and U.S. Patent No. 10,029,132. The

petitions were filed on December 28, 2019 in Case No. IPR2020-00361 and Case

No. IPR2020-00360, respectively. Defendants’ motion also served as notice to this

Court of the filing of the IPR petitions. Plaintiff opposes the entry of a stay.

                                     ANALYSIS

A.    Legal Standard on Motions to Stay.

      The decision to stay litigation is left to the discretion of the trial court.

Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Bushnell Inc. v. The Burton

Co., No. 09-2009, 2010 WL 11561389, at *1 (D. Kan. Jan. 11, 2010) (finding that

“the district court … has, within its ‘inherent power’ to control the docket, the

discretion to stay proceedings pending before it if, after weighing the competing

interests, the circumstances of a particular case lean in favor of a stay.”); ScriptPro

LLC v. Wal–Mart Stores, Inc., No. 05-2244, 2006 WL 2294859, at *1 (D. Kan.

Aug. 8, 2006) (holding that “[a] motion to stay an action pending reexamination by

the PTO is within the sound discretion of the court.”). In deciding whether to enter

a stay pending IPR, courts consider the following factors: (1) the stage of the


                                            2
proceedings, in particular whether discovery is complete and whether a trial date

has been set; (2) whether a stay will simplify the issues in question and trial of the

case; and (3) whether a stay would unduly prejudice or present a clear tactical

disadvantage to the nonmoving party. Norred v. Medtronic, Inc., No. 13-2061,

2014 WL 554685, at *1 (D. Kan. Feb. 12, 2014) (citations omitted); Digital Ally,

Inc. v. Taser Int’l, Inc., No. 16-2032, 2017 WL 5517522, *2 (D. Kan. Nov. 17,

2017).

      In application of the above enumerated factors, courts must decide whether

the benefits of a stay are outweighed by the inherent costs of staying the litigation.

Digital Ally, Inc. v. Enforcement Video, LLC, 16-2346-JTM, 2018 WL 780555,

*1 (D. Kan. Feb. 8, 2018). “‘[T]he party requesting the stay bears the burden of

showing that a stay is appropriate, and such showing must be based on more than

the mere fact that an IPR petition was filed.’” Id. (citation omitted). In the District

of Kansas, courts have recognized a “liberal policy in favor of granting motions to

stay” pending the outcome of PTAB proceedings. Norred, 2014 WL 554685, at *1

(citations omitted).

B.    Stage of Litigation.

      As stated above, the first factor for the court to consider is the stage of the

litigation. “This inquiry is aimed at determining ‘whether litigation has progressed

significantly enough for a stay to be disfavored.’” Enforcement Video, 2018 WL


                                           3
780555, *2 (quoting Irwin Indus. Tool Co. v. Milwaukee Elec. Tool Corp., No.

15-30005-MGM, 2016 WL 1735330, at *2 (D. Mass. April 28, 2016) (citation

omitted).

      The present case was filed more than 15 months ago, but the progress of the

case has been related to the resolution of various dispositive motions. No

Scheduling Order has been entered and the Court recently decided to postpone the

Scheduling Conference until after the resolution of the current Motion to Stay.

(See Doc. 92, text entry.) No written discovery has occurred. Thus, the court has

not yet “invested significant resources in becoming familiar with the patents,

relevant art, the products, and claim construction.” Norred, 2014 WL 554685, at

*2. That stated, Plaintiff contends that it “has been attempting to proceed with

discovery for months without success.” (Doc. 80, at 18.) Five months ago,

Plaintiff’s counsel suggested the parties move forward with a Rule 26(f)

conference, but defense counsel was unwilling to do so. (Id.)

      Plaintiff argues that Defendants should not benefit from the lack of progress

on the case when Plaintiff’s attempts to move the case forward were rebuked. The

Court finds Plaintiff’s position to be persuasive, while acknowledging the early

status of the case. On balance, the Court finds that this factor weighs neither in

favor nor against a stay of these proceedings.

C.    Issue Simplification.


                                          4
      The second factor to be considered is whether a stay will simplify the issues

in question and the trial of the case. “‘Issue simplification can ... occur where the

number of asserted claims and patents are reduced due to invalidation or the

estoppel effect of the IPR proceedings.’” Enforcement Video, 2018 WL 780555,

*2 (citation omitted); see also 35 U.S.C. § 315(e)(2) (barring petitioner in an IPR

proceeding resulting in a final decision from asserting arguments of invalidity in a

civil action that the petitioner raised or reasonably could have raised during the

IPR proceedings).

      Plaintiff argues against the stay, advancing the position that “‘the more the

scope of the litigation exceeds the scope of the IPR proceedings, the less likely the

IPR proceedings and requested stay will simplify the issues.’” (Doc. 80, at 8

(citing Enforcement Video, 2018 WL 780555, at *2 (quotation omitted).))

According to Plaintiff, “[t]he scope of this litigation far exceeds the reach of

Defendants’ IPR petitions, even if the PTAB accepts and reviews those petitions,

which is as yet undetermined.” (Id.) Plaintiff continues,

             [a]s the SAC clearly and explicitly alleges, this case is
             not exclusively focused on patent claims. Instead,
             [Plaintiff’s] claims all stem from a coordinated,
             concentrated campaign by the Defendants to frustrate
             [Plaintiff’s] ability to serve its customers and impair
             [Plaintiff’s] ability to compete in the marketplace. The
             SAC alleges Defendants copied [Plaintiff’s] product in an
             effort to better compete with No Spill and ultimately
             destroy it as a competitor. Infringing on [Plaintiff’s]
             patents was but one part of that strategy.
                                           5
(Id.)

        Plaintiff is correct, however, that “[a] stay is generally unwarranted ‘when

reexamination potentially will eliminate only one issue out of many.’”

Intellibrands, LLC v. Jobar Internt’l, Inc., No. 19-4504-AB, 2019 WL 7997230,

*2 (C.D. Cal. Nov. 27, 2019) (quotations omitted). Plaintiff is also correct to point

out that Courts therefore “‘regularly deny motions to stay where [reexamination

proceedings] [are] instituted on only a portion of the claims asserted.’” Id.

(quotations omitted).

        Plaintiff argues “that multiple claims exist that are not related to the patent

claims at issue.” (Doc. 80, at 7.) For instance, Plaintiff alleges in Count IV that

Defendant Scepter Manufacturing breached its production obligations and refused

to sell Plaintiff a mold machine as the parties had agreed. (See Doc. 41 ¶¶ 307-

310.) As Plaintiff contends, “any resolution of the IPR would not impact these

other claims. Thus, staying discovery would not ‘simplify’ the issues in the case.”

(Doc. 80, at 9.)

        Plaintiff also contends that Defendants have failed to offer any specifics to

support the “sweeping assertion” that all discovery should be stayed to avoid

“duplicative and unproductive” discovery because many of the issues related to the

non-patent claims “overlap” with the patent claims. (Id.) According to Plaintiff,



                                            6
              [i]n stating that discovery relating to [Plaintiff’s] patent
              claims will be duplicative of and overlap with discovery
              on non-patent claims, Defendants are only underscoring
              the fact that a stay would not simplify or eliminate issues
              in this matter and that this key factor very much weighs
              against staying discovery.

(Id.) Plaintiff continues that judicial economy is promoted if “the parties to begin

to conduct discovery on these issues even if they overlap, which causes no

prejudice to Defendants because by their own recitation of the issues they will have

to respond to such discovery regardless.”1 (Id.)

       Defendants reply that the issue simplification factor weighs in favor of a stay

because there is “overlap” in the claims (patent, contract, and trade dress) in the

present case and the IPR, which would result in a stay simplifying the case. (Doc.

88, at 5.) According to Defendants, all claims

              relate to the manufacture of plastic gasoline containers,
              and in fact, throughout its brief, [Plaintiff] repeatedly
              emphasizes their overlap, noting that all will require, for
              example, discovery on the development and design of
              Defendants’ products and Defendants’ quality control
              standards and procedures. … In addition, all claims will
              require discovery into the same witnesses and third
              parties. … Tom Cray, President of [Plaintiff] and named
1
  Plaintiff also argues that the stay should not be entered because Defendants’ IPR filings
have yet to be accepted. (Doc. 80, at 11.) Plaintiff establishes that institution rates, “the
percentage of petitions submitted for inter partes review that move forward in the process
at the PTAB,” are declining – down to an institution rate of 56% over approximately the
past six months. (Id., at 11-12.) The same information provided by Plaintiff, however,
establishes that for the most recent, complete fiscal year, the institution rate was 63%
(which was up 3% from the prior fiscal year). (Id., at 12.) As such, the Court finds that
this information does not particularly weigh in favor or against entry of the stay.

                                             7
              inventor, will need to be deposed on whether he derived
              the patents from the work performed by a gasoline
              container industry group (as also set forth in the IPR
              petitions) and whether [Plaintiff] deliberately tried to
              induce breach of the Supply Agreement by placing
              unnecessary, high volume orders. And subpoenas will
              need to go to third party industry group participants to
              confirm whether they communicated the subject matter
              of the patents to Mr. Cray prior to their filing and
              whether the combination of [Plaintiff’s] claimed trade
              dress merely constitutes industry standard features used
              to increase safety.
                     Given the commonalities of the patent and non-
              patent claims, proceeding with this case in whole or in
              part without PTAB guidance could have disastrous
              consequences. At minimum, even if the PTAB denies
              the petitions, the parties will need to revisit infringement
              and invalidity contentions and claim terms to incorporate
              the PTAB’s analysis from the decisions (e.g., claim
              constructions) which could also require the Court to
              revisit the case schedule. But critically, if the PTAB
              grants the petitions (and it is undisputed that statistics
              confirm that it is more likely than not that the PTAB will)
              proceeding could result in two trials on factually
              intertwined causes of action.

(Id.)

        The Court acknowledges the “overlap” in the patent, contract, and trade

dress claims of the civil and IPR claims. That stated, the Court finds the scope of

this civil litigation significantly exceeds the scope of the IPR proceedings. The

“overlap” is not to the extent that the IPR proceedings and requested stay will

adequately simplify the issues of this litigation to justify a stay. As such, the Court

finds this factor does not weigh in favor of granting the present motion.


                                           8
D.    Prejudice and Tactical Disadvantage.

      The final factor is whether a stay would unduly prejudice or present a clear

tactical disadvantage to the nonmoving party. Norred v. Medtronic, Inc., 2014

WL 554685, at *1. Defendants argue this factor also weighs in favor of the stay as

it would “cause minimal prejudice to Plaintiff, and certainly none that would be

undue.” (Doc. 79, at 10.)

      Defendants are correct that courts have found “[m]ere delay in the litigation”

does not constitute “undue prejudice.” Taser Int’l, 2017 WL 1048351, at *3.

Defendants continue that even if the parties are competitors, as alleged by Plaintiff,

“the potential prejudice for a stay pending the outcome of the IPRs would be

minimal.” (Doc. 79, at 10.) In support of this position, Defendants point out that

Plaintiff “has not sought a preliminary injunction,” which “does suggest that

Plaintiff ‘would not be unduly prejudiced by a stay.’” (Id. (citing Enforcement

Video, 2018 WL 780555, at *3 and VirtualAgility Inc. v. Salesforce.com, Inc.,

759 F.3d 1307, 1319 (Fed. Cir. 2014) (concluding that despite plaintiff’s “rational

reasons for not pursuing a preliminary injunction,” the failure to seek one weighs

against “claims that it will be unduly prejudiced by a stay”).) Further, Defendants

argue that the “relatively short timeframe for IPR proceedings” reduces the

existence or impact of any potential prejudice. (Id.)




                                          9
      Plaintiff replies that, contrary to Defendants’ assertion that it “moved

promptly to file” the IPR action, Defendants actually waited until the last possible

day to do so. (Doc. 80, at 13-14.) Plaintiff describes this as “strategic” and

tactical. (Id., at 14.) Plaintiff argues that the Court should look with disfavor on

Defendants’ “attempt to draw out” this case to “impose limitations” on Plaintiff.

(Id., citing Gebo Cermex USA, Inc. v. Alliance Industrial Corp., Case No. 6:18-

cv-00080 (W.D. Va. Nov. 27, 2019) (holding that “[t]he court cannot overlook the

fact that Plaintiffs filed their IPR petition on the last possible day it could file such

a petition . . . . Courts have taken such timing as a hint that the moving party seeks

tactical advantage through the delay”) (citation omitted).) Defendants reply that

this was not done for tactical advantage, but rather because “the case could only

proceed once the Court set the Rule 16 conference, which it did only after issuing

its order on the pending motions to dismiss.” (Doc. 88, at 16.)

      Plaintiff also contends that a further delay of discovery – when the events

giving rise to this litigation began in 2016 – will cause additional prejudice. (Doc.

80, at 14-15.) For example, Plaintiff references Terry Elliott, one-time President of

Defendant Scepter Manufacturing who appears to no longer be employed by

Defendant. According to Plaintiff, “[i]f a stay is granted, documents and

information in Defendants’ possession associated with Mr. Elliot, documents in

Mr. Elliott's possession, and Mr. Elliott himself as a witness will be exponentially


                                            10
more difficult to identify, gather, and preserve for the purposes of this litigation.”

(Id., at 15.)

       Plaintiff also argues that it will be unduly prejudiced by a stay because

Defendants “can continue to infringe as competitors.” (Id.) Plaintiff continues that

entry of the stay “would allow Scepter to attempt to improperly capture additional

market share by continuing to willfully infringe the ‘075 and ‘132 patents as well

as [Plaintiff’s] Trade Dress.” (Id.) According to Plaintiff, “[c]ourts reject such

motions for stay.” (Id., at 15-16 (citing LoganTree LP v. Garmin Internt’l, Inc.,

No. 17-1217-EFM-KGS, 2019 WL 587962, *3 (D. Kan. Feb. 13, 2019) (noting

that there was no undue prejudice or clear tactical disadvantage because the parties

were not competitors with one another and did not have dual products on the

market embodying the same claims inherent in the patent at issue); Audatex N.

Am., Inc. v. Mitchell Internt’l, Inc., 46 F.Supp.3d 1019, 1027 (S.D. Cal. 2014)

(denying a stay where parties were direct competitors); Neste Oil OYJ v. Dynamic

Fuels, LLC, No. 12-1744-GMS, 2013 WL 3353984, *3 (D. Del. July 2, 2013)

(explaining that “[c]ourts are more hesitant to grant a stay in a matter where the

parties are direct competitors.”); Universal Electronics, Inc. v. Universal Remote

Control, Inc., 943 F.Supp.2d 1028, 1033 (C.D. Cal. 2013) (stating that courts are

generally reluctant to stay proceedings where the parties are direct competitors).)

       According to Plaintiff,


                                           11
             [t]he issues related to and resulting from [Defendants’]
             infringement of [Plaintiff’s] Trade Dress are not, as
             [Defendant] asserts, ‘factually intertwined’ with
             [Plaintiff’s] patent infringement claims. … As
             thoroughly explained in the SAC, [Plaintiff’s] Trade
             Dress relates to the unique and distinct appearance of its
             fuel containers. See Dkt. 41 at ¶¶ 147-184. The ‘075 and
             ‘132 Patents, on the other hand, are directed to the flame
             mitigation device (which are not part of the unique
             appearance of the fuel containers) inserted in the
             infringing fuel containers. See id. at ¶¶ 136-146. The
             facts that will establish [Defendants’] infringement of the
             ‘075 and ‘132 patents and the validity of those patents
             are distinct from the facts that will establish
             [Defendants’] infringement of the [Plaintiff’s] Trade
             Dress. Staying the case indeterminately will permit
             [Defendants] to continue its infringement of the
             [Plaintiff’s] Trade Dress, resulting in continued customer
             confusion in the marketplace and harm to [Plaintiff’s]
             goodwill.

(Id., at 16.) Finally, Plaintiff contends that Defendants’ requested stay – for which

Defendants have not identified a specific duration – could last years. (Id., at 16-

17.)

       Defendants reply that “it is undisputed that the only prejudice that [Plaintiff]

will suffer is delay.” (Doc. 88, at 6.) Defendants continue that Plaintiff “notably

fails to identify any specific tactical advantage to Defendants due to the timing of

the IPR filings.” (Id.) The Court does not agree. Plaintiff has specifically

described the undue prejudice it expects to suffer as well as the tactical advantage

to Defendants if the stay is granted. This factor also weighs against entry of the

requested stay.
                                          12
      As such, the Court finds that the factors as a whole weigh against the entry

of the requested stay. Defendants’ motion is, therefore, DENIED.



      IT IS THEREFORE ORDERED that Defendants’ Motion to Stay (Doc. 78)

is DENIED.

             IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 31st day of March, 2020.

                                      S/ KENNETH G. GALE
                                      KENNETH G. GALE
                                      United States Magistrate Judge




                                        13
